Exhibit 10.125

 

ASSIGNMENT AND ASSUMPTION OF LEASE AND LICENSE

AND LANDLORD CONSENT

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE AND LICENSE AND LANDLORD CONSENT (this
“Assignment”) is entered into as of January 1, 2006 (the “Effective Date”) by
and among GIP W. 7TH STREET, LLC, a Delaware limited liability company
(“Landlord”), EQUINIX, INC., a Delaware corporation (“Assignor”), and EQUINIX
OPERATING CO., INC., a Delaware corporation (“Assignee”).

 

RECITALS

 

A. Landlord is the owner of that certain improved real property located at 600
W. 7th Street, Los Angeles, California (the “Building”). The Building is a part
of that certain data center telecommunications project, with all common areas
and appurtenant parking facilities, and containing building improvements
commonly know as “600 W. 7th Street” and located at 600 W. 7th Street, Los
Angeles, California (the “Project”).

 

B. Pursuant to that certain Telecommunications Office Lease dated as of
August 6, 1999 by and between 600 Seventh Street Associates, Inc., a California
corporation (as predecessor in interest to Landlord) (“600 Associates”), as
landlord, and Assignor, as tenant, as amended by that certain Letter Agreement
dated as of August 24, 2000 by and between 600 Associates (as predecessor in
interest to Landlord) and Assignor, and that certain Second Amendment to Lease
dated as of November 30, 2003 by and between JMA Robinson Redevelopment, LLC, a
Delaware limited liability company (as predecessor in interest to Landlord)
(“JMA”) and Assignor (collectively, the “Lease”), Assignor has certain rights to
use and occupy certain premises (the “Premises”) as more particularly described
in the Lease, and pursuant to that certain License Agreement For Use of
Colocation Space dated as of January 19, 2004 by and between JMA (as predecessor
in interest to Landlord), as licensor, and Assignor, as licensee (the
“License”), Assignor has certain rights to use and to install equipment in
certain equipment space (the “Equipment Space”) as more particularly described
in the License. A copy of each of the Lease and the License is attached hereto
as Schedule ”1”.

 

C. Assignor desires to assign to Assignee, and Assignee desires to assume from
Assignor, all of Assignor’s rights and obligations under the Lease and the
License.

 

D. Landlord agrees to consent to this Assignment subject to the conditions set
forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignee and Assignor hereby agree as follows:

 

1. Assignment and Assumption. In consideration of the assignment of the Lease
and the License, Assignee hereby covenants and agrees, effective as of the
Effective Date, to assume and fully perform, discharge and satisfy all of the
obligations and duties of Tenant under the Lease including, without limitation,
the obligation to pay Base Rent and any and all Additional Rent, as set forth in
the Lease and all of the obligations and duties of Licensee under the License
including, without limitation, the obligation to pay the Monthly License Fees
and any additional fees or payments, as set forth in the License. Assignor, as
the original Tenant under the Lease and the original Licensee under the License
shall remain fully liable (jointly and severally) for the full performance,
discharge and satisfaction of each and every term, covenant and condition to be
performed, discharged and satisfied by tenant under the Lease and licensee under
the License.

 

2. Effective Date. This Assignment shall become effective as of the Effective
Date.



--------------------------------------------------------------------------------

3. Security Deposit. Assignor hereby assigns to Assignee all of Assignor’s
right, title and interest to the Security Deposit as set forth in the Lease.

 

4. Premises “As-Is”. Notwithstanding anything to the contrary, Assignor and
Assignee acknowledge that Landlord shall have no responsibility for any work
which may be required to prepare or remodel the Premises for Assignee’s use
except as otherwise provided in the Lease and the License.

 

5. Landlord’s Consent. Landlord hereby consents to this Assignment subject to
the conditions set forth herein.

 

6. Amendment of Lease and License. The provisions of the Lease and/or the
License may be modified or amended or changed by agreement between Landlord and
Assignee at any time, or by course of conduct, without the consent of or without
notice to Assignor, including, without limitation, any extension of the Term
pursuant to the Lease or the License, as applicable, or otherwise, and such
modification, amendment or change shall not release Assignor from its
obligations under the Lease or the License, as applicable.

 

7. Attorneys’ Fees. In the event that any party hereto shall institute any
action or proceeding against the other relating to the provisions of this
Assignment, the party not prevailing in such actions or proceeding shall
reimburse all reasonable attorneys’ fees, costs and expenses incurred in
connection with such action or proceedings including, without limitation, any
post-judgment fees, costs or expenses incurred on any appeal or in collection of
any judgment.

 

8. Notices. Any notice delivered by Landlord or Tenant to the other pursuant to
the provisions of the Lease or the License shall, until further notice, be
addressed as follows:

 

TO LANDLORD:    GIP 7th Street, LLC      c/o Digital Realty Trust, L.P.      600
West 7th Street      Los Angeles, California 90017      Attention: James Trout  
   FAX: (877) 745-9491 With a copy to:    Paul, Hastings, Janofsky & Walker LLP
     515 South Flower Street, 25th Floor      Los Angeles, California 90071-2228
     Attn: David A. Blumenfeld, Esq.      FAX: (213) 627-0705 TO ASSIGNEE:    At
the Premises      Attn: Duane MacKenzie With a copy to Assignor:    Equinix,
Inc.      301 Velocity Way, 5th Floor      Foster City, CA 94404      Attn:
Director of Real Estate

 

9. Effect of Assignment. Except to the extent the Lease or the License is
modified by this Assignment, the terms and provisions of the Lease and the
License, as applicable, shall remain unmodified and in full force and effect.

 

10. Entire Agreement: No Modifications. This Assignment embodies the entire
understanding between Landlord, Assignor and Assignee with respect to the
subject matter herein. Any prior correspondence,



--------------------------------------------------------------------------------

memoranda, understandings, offers, negotiations and agreements, oral or written,
are replaced in total by this Assignment. This Assignment may not be modified or
amended except in writing, signed by the parties hereto.

 

11. Successors and Assigns. This Assignment shall inure to the benefit of and be
binding upon the parties to this Assignment and their respective successors and
assigns.

 

12. Construction. The parties acknowledge that each party and its counsel, if
any, have reviewed and approved this Assignment and that no rule of construction
to the effect that any ambiguities are to be resolved against the drafting party
shall be employed in the interpretation of this Assignment or any amendments or
exhibits to it or any document executed and delivered by either party in
connection with this Assignment. All captions in this Assignment are for
reference only and shall not be used in the interpretation of this Assignment or
any related document. Whenever required by the context of this Assignment, the
singular shall include the plural, the masculine shall include the feminine, and
vice versa. If any provision of this Assignment shall be determined to be
illegal or unenforceable, such determination shall not affect any other
provision of this Assignment and all such provisions shall remain in full force
and effect.

 

13. Defined Terms. All words commencing with initial capital letters in this
Assignment and not defined herein shall have the same meaning as set forth in
the Lease or the License, as applicable.

 

14. Applicable Law. This Assignment shall be governed by and construed in
accordance with the laws of California.

 

15. Authority. Each individual executing this Assignment on behalf of Assignor,
Assignee and Landlord hereby covenants and warrants that the respective party
has full right and authority to enter into this Assignment and that the person
signing on behalf of such party is authorized to do so.

 

16. Counterparts. If this Assignment is executed in counterparts, each
counterpart shall be deemed an original which together shall constitute the same
document.

 

[Signatures Appear on Next Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the
Effective Date.

 

ASSIGNOR:

EQUINIX, INC.,

a Delaware corporation

By:   /s/ RENEE F. LANAM Name:   Renee F. Lanam Title:   Chief Development
Officer ASSIGNEE:

EQUINIX OPERATING CO., INC.,

a Delaware corporation

By:   /s/ RENEE F. LANAM Name:   Renee F. Lanam Title:   Secretary

 

LANDLORD:

 

GIP 7TH STREET, LLC

a Delaware limited liability company

 

By:   GIP 7TH STREET HOLDING COMPANY, LLC    

a Delaware limited liability company

Its Member and Manager

    By:   DIGITAL REALTY TRUST, L.P.,        

a Maryland limited partnership,

its Member and Manager

        By:   DIGITAL REALTY TRUST, INC.,            

a Maryland corporation,

its General Partner

            By:   /s/ JAMES R. TROUT             Name:   James R. Trout        
    Its:   Vice President